UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4499

RIGOBERTO MALDONADO-VENCES,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
Frank W. Bullock, Jr., Chief District Judge.
(CR-98-5)

Submitted: November 30, 1998

Decided: December 31, 1998

Before MURNAGHAN, MOTZ, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, David P.
Folmar, Jr., Assistant United States Attorney, Jason Moss, Third Year
Law Student, Greensboro, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Rigoberto Maldonado-Vences appeals the district court's judgment
convicting him of illegal re-entry into the United States in violation
of 8 U.S.C.A. § 1326(a) & (b)(2) (West 1970 & Supp. 1998). Appel-
lant's attorney has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), certifying that the appeal does not present any meri-
torious issues but raising one issue: whether the court abused its dis-
cretion by sentencing Appellant to 52 months' imprisonment.
Appellant has filed a pro se supplemental brief contending that he
should receive a reduced sentence because he was not informed of the
opportunity to contact the Mexican Consulate upon his arrest. Finding
no reversible error, we affirm.

At the plea hearing, the court properly determined that Appellant
was competent to enter a plea, that he understood the charge against
him and the maximum and minimum sentence and fine. Appellant
was informed that the court was obligated to consider the applicable
sentencing guidelines. In addition, Appellant was informed of the
rights he was waiving by entering a guilty plea. The court also
reviewed the plea agreement. Appellant stated that he was not prom-
ised anything other than what was in the plea agreement, nor was he
forced to accept the terms of the agreement. Finally, the district court
properly found a sound factual basis for accepting the guilty plea.

The presentence investigation report ("PSI") correctly stated that
Appellant's base offense level was 8. See U.S. Sentencing Guidelines
Manual § 2L1.2(a) (1997). The base offense level was increased 16
levels because he was previously deported after a conviction of an
aggravated felony. See USSG § 2L1.2(b). Pursuant to the plea agree-
ment, Appellant received a 3-level offense level reduction for accep-
tance of responsibility. He was placed in criminal history category III.
The Sentencing Guidelines range was 46 to 57 months' imprison-
ment.

                     2
At sentencing, the court adopted the PSI's findings and recommen-
dations without objection from Appellant. After Appellant made a
brief statement in mitigation, the court sentenced Appellant to 52
months' imprisonment and three years supervised release. Despite
Appellant's contention that his sentence is too severe, this court does
not have jurisdiction to review a sentence which is within the correct
guideline range. See United States v. Porter, 909 F.2d 789, 794 (4th
Cir. 1990).

In his pro se supplemental brief, Appellant asserts that the arresting
authorities failed to notify him that, as a foreign national, he had the
right to contact1 the Consulate of Mexico pursuant to the Vienna Con-
vention on Consular Relations, opened for signature Apr. 24, 1963,
21 U.S.T. 77 (ratified by the United States Nov. 12, 1969).2 Our
review is for plain error because Appellant did not raise this claim in
the district court. See United States v. Olano , 507 U.S. 725, 731-32
(1993).

We note initially that Appellant's voluntary guilty plea waives all
prior nonjurisdictional defects. See Tollett v. Henderson, 411 U.S.
258, 267 (1973). In addition, the failure to inform Appellant of his
rights under the treaty is not a denial of his constitutional rights. See
Murphy v. Netherland, 116 F.3d 97, 100 (4th Cir.), cert. denied, ___
U.S. ___, 66 U.S.L.W. 3193 (U.S. Sept. 12, 1997) (No. 97-5808).

Furthermore, Appellant fails to show how he was prejudiced by the
alleged treaty violation. See generally United States v. Rangel-
Gonzales, 617 F.2d 529, 532-33 (9th Cir. 1980). Nor is there any indi-
cation that Appellant has attempted to contact his consulate since his
_________________________________________________________________
1 Under the treaty, an arrestee who is also a foreign national shall be
informed of his right to contact his consulate. See Faulder v. Johnson,
81 F.3d 515, 520 (5th Cir. 1996).
2 A similar claim was raised in Breard v. Pruett, 134 F.3d 615 (4th
Cir.), cert. denied, ___ U.S. ___, 66 U.S.L.W. 3684 (U.S. Apr. 14, 1998)
(Nos. 97-8214 (A-732), 97-1390 (A-738), 97-8660 (A-767)). However,
that case is not dispositive of Appellant's claim. In Breard, this court
denied habeas corpus relief because Breard did not show cause for fail-
ing to raise the alleged treaty violation in state court or a miscarriage of
justice. See Breard, 134 F.3d at 620.

                     3
arrest and conviction. Appellant contends that had he contacted the
Mexican Consolute he would have been advised by the consulate not
to make statements to the police and he would have been provided
with a competent attorney. Appellant fails to show that statements he
made to the police prejudiced his defense. He also fails to show based
on the record before us that his appointed counsel was ineffective.
Accordingly, we do not find plain error.

Pursuant to the requirements of Anders, this court has reviewed the
record for potential error and has found none. Therefore, we affirm
Appellant's conviction and sentence. We deny counsel's motion to
withdraw without prejudice to renewal. This court requires that coun-
sel inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move this court for leave to withdraw
from representation. Counsel's motion must state that a copy thereof
was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     4